Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 8-9, and 11 of U.S. Patent No. 11,212,588. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are anticipated by the corresponding features found in the claims of the parent application.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-13, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LaJoie et al. (US 5,580,218).

Regarding claim 1 and 9, LaJoie discloses a display device and method, comprising:
a display screen (See Fig 18 and Col 14 line 45-60 video output driving television screen);
a memory, configured to store computer instructions and data associated with the display screen (See Fig 3 and Col 13 line 20-65 memory); and
a processor, in communication with the memory and the display screen, wherein the processor is configured to execute the computer instructions to cause the display device to: display a television broadcast program on the display screen (See Fig 3 and Col 13 line 20-68 processor; and Col 25 line 60-67 pressing guide button);
receive a first instruction for displaying an electronic program guide (EPG) user interface (See Col 25 line 60-67 pressing guide button); 
in response to the first instruction, display the EPG user interface on the display screen, wherein the EPG user interface comprises a two-dimensional program menu including television channels along a vertical direction and play times in a chronological order along a horizontal direction (See Fig 18 and Col 25 line 60-Col 26 line 26 time arranged increasing horizontal cells and channels arranged vertically. See also Col 23 line 60-Col 24 line 35);
while a focus is on a first television broadcast program in a first television channel, receive a first direction instruction for indicating moving the focus along a first direction of the vertical direction (See Fig 18 Col 25 line 60-Col 26 line 26 pressing up or down arrow keys);
in response to the first direction instruction, control the focus to move to a second television broadcast program in a second television channel, wherein an overlap time between a play time of the second television broadcast program and a play time of the first television broadcast program is the greatest among an overlap time between a play time of any television broadcast program in the second television channel and the play time of the first television broadcast program (See Fig 18 Col 25 line 60-Col 26 line 26 pressing up or down arrow keys. The example guide in Fig 18 display a plurality of equally sized cells which based on further description of Lajoie Col 24 line 5-15 are typically half hour increments. Under the broadest reasonable interpretation navigating from a first cell half hour increment cell to a, for example, cell directly below of a half hour duration reads on moving focus to a program on a second channel with an overlap greater than other programs on the channel, i.e., a 100% overlap vs no overlap. The claims do not require a comparison or determination between the second television channel and other programs of the channel to determine a greatest overlap time program as such a guide with a series of equal length programs in the row and column directions moving focus vertically reads on moving focus to a greatest overlap playtime program);
while the focus is on the second television broadcast program, receive a second direction instruction for indicating moving the focus along the first direction of the vertical direction (See Fig 18 Col 25 line 60-Col 26 line 26 pressing up or down arrow keys in the same direction as in the previous analysis above, i.e., pressing up a second time or down a second time); and
in response to the second direction instruction, control the focus to move to a third television broadcast program in a third television channel, wherein an overlap time between a play time of the third television broadcast program and a play time of the first television broadcast program is the greatest among an overlap time between a play time of any television broadcast program in the third television channel and the play time of the first television broadcast program (See Fig 18 Col 25 line 60-Col 26 line 26 pressing up or down arrow keys in the same direction as in the previous analysis above, i.e., pressing up a second time or down a second time. As with the previous analysis a second movement in the up or down direction would further result in a third program of a third channel with a greatest overlap time of the first program).

Regarding claim 2 and 10, LaJoie further discloses the display device according to claim 1, wherein the processor is further configured to execute the computer instructions to cause the display device to: 
while the focus is on the third television broadcast program, receive a third direction instruction for indicating moving the focus along a first direction of the horizontal direction (See Fig 18 Col 25 line 60-Col 26 line 26 pressing left or right after the operations in the analysis of claim 1 would result in moving to a fourth program in the third channel);
in response to the third direction instruction, control the focus to move to a fourth television broadcast program in the third television channel, wherein the fourth television broadcast program is different from the third television broadcast program (See Fig 18 Col 25 line 60-Col 26 line 26 the subsequent operation would arrive at a fourth program on the third channel.  For example, up up left);
receive a fourth direction instruction configured for indicating moving the focus along the first direction of the vertical direction while the focus is on the fourth television broadcast program(See First 18 Col 25 line 60-Col 26 line 26 pressing a subsequent up or down after a left or right operation. For example, up up left up would result in a fourth instruction while the focus is on the fourth television broadcast program); and
in response to the fourth direction instruction, control the focus to move to a fifth television broadcast program in a fourth television channel, wherein an overlap time between a play time of the fifth television broadcast program and a play time of the fourth television broadcast program is the greatest among an overlap time between a play time of any television broadcast program in the fourth television channel and the play time of the fourth television broadcast program (See Fig 18 and Col 25 line 60-Col 26 line 26 pressing up or down as the fourth instruction. As analyzed above the additional instruction would further result in a first program of a fourth channel with a full overlap.).

Regarding claim 3 and 11, LaJoie further discloses the display device according to claim 1, wherein the processor is further configured to execute the computer instructions to cause the display device to:
while the focus is on the third television broadcast program, receive a fifth direction instruction for indicating moving the focus along a second direction of the vertical direction opposite to the first direction of the vertical direction; and in response to the fifth direction instruction, control the focus to move from the third television broadcast program to the second television broadcast program (See Fig 18 and Col 25 line 60-Col 26 line 26 pressing up or down in the opposite direction of the movement in the analysis of claim 1 would result in returning to the second channel and corresponding second program).

Regarding claim 4 and 12, LaJoie further discloses the display device according to claim 3, wherein the processor is further configured to execute the computer instructions to cause the display device to:
while the focus is on the second television broadcast program, receive a seventh direction instruction for indicating moving the focus along the second direction of the vertical direction; and in response to the seventh direction instruction, control the focus to move from the second television broadcast program to the first television broadcast program (See Fig 18 and Col 25 line 60-Col 26 line 26 pressing up or down in the opposite direction of the movement in the analysis of claim 3 would result in returning to the first channel and corresponding first program).

Regarding claim 5 and 13, LaJoie further discloses the display device according to claim 2, wherein the processor is further configured to execute the computer instructions to cause the display device to:
while the focus is on the fifth television broadcast program, receive a sixth direction instruction for indicating moving the focus along a second direction of the vertical direction opposite to the first direction of the vertical direction; and in response to the sixth direction instruction, control the focus to move from the fifth television broadcast program to the fourth television broadcast program (See Fig 18 and Col 25 line 60-Col 26 line 26 pressing up or down in the opposite direction of the movement in the analysis of claim 2 would result in returning to the fourth program).

Regarding claim 7 and 15, LaJoie further discloses the display device according to claim 1, wherein the processor is further configured to execute the computer instructions to cause the display device to:
extract EPG information from additional information comprised in a broadcast signal; and generate an EPG user interface based on the EPG information (See Col 14 line 1-30 decoding broadcast signals to access programs and services from sources.  See also Col 13 – Col 14 line 45 OOB tuner receiving Interactive program guide data).

Regarding claim 8 and 16, LaJoie further discloses the display device according to claim 7, wherein the EPG information comprises at least one of a name, a type, a start time or an end time (See Col 5 line 55-60 EPG information includes channel, name, run time, etc.).
Allowable Subject Matter
Claim 6 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose or fairly suggest, alone or in combination, all of the features of dependent claims 6 and 14.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stalker et al. (US 2009/0113473) discloses a method of navigation in data sets that can contain non-uniform fields. In response to a user’s navigation, at least one bias line is recalculated. The fields of the program guide may not be uniform because programs listed in the guide may have variable start times or duration. By reversing navigation movements, a user returns to a previously highlighted field.

Allport (US 2004/0250280) discloses an electronic program guide comprising a grid with horizontal and vertical axes. The grid includes a plurality of cells. An underlying focal point located at a constant stable point in relation to the horizontal and vertical axes. At least one portion of the active cell corresponds to the underlying focal point.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668. The examiner can normally be reached Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/             Primary Examiner, Art Unit 2425